Citation Nr: 1432767	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Indianapolis, Indiana RO.

When this case was before the Board in September 2013, it was decided in part and remanded in part.  While the case was in remand status, the issue of entitlement to service connection for hypertension was resolved by a December 2013 rating decision granting the benefit sought.

The record before the Board consists of an electronic record known as the Veterans' Benefits Management System (VBMS).


REMAND

In the September 2013 remand, the Board directed the originating agency to request the Veteran to clarify whether he was claiming to be unemployable due to his PTSD or due to the combined effects of his service-connected disabilities and to respond appropriately to any clarification received from the Veteran.  

In an October 2013 statement, the Veteran indicated that he is claiming to be unemployable due to his PTSD.  Since the Veteran is claiming to be unemployable due to the disability on appeal, the Board has jurisdiction over the unemployability aspect of the claim.  See VAOGCPREC 6-96.  

Unfortunately, the originating agency did not respond appropriately to the clarification from the Veteran indicating that he is unemployable due to his PTSD.  It did not provide the Veteran with appropriate notice in response to the claim, provide and request him to complete and return the appropriate form to claim entitlement to a total rating based on unemployability, or adjudicate the unemployability aspect of the claim.  

The Board further notes that pursuant to the Board's remand directive, the Veteran was afforded a VA examination in November 2013.  In a January 2014 statement, the Veteran alleged for various reasons that the report of that examination does not accurately portray his psychiatric symptoms and impairment.  He also stated that he had received VA psychiatric treatment 2 weeks prior to the date of his letter.  No records of VA psychiatric treatment of the Veteran for the period since August 2013 are of record.

In light of these circumstances, the Board has determined that further development and adjudicative action by the originating agency are required before the Board decides the issue on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with appropriate notice regarding his claim for a total rating based on unemployability due to the service-connected PTSD, to include providing and requesting the Veteran to complete and return the appropriate form for claiming this benefit.  

2.  The RO or the AMC should also obtain any outstanding records pertinent to the issue on appeal, to include VA records pertaining to psychiatric treatment of the Veteran since August 2013.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's PTSD and the effects of the disability on his employability.  All pertinent records from VBMS should be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes and an opinion concerning whether the Veteran's PTSD is sufficient by itself to render him unable to obtain or maintain any form of substantially gainful employment consistent with his education and occupational experience.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD, to include entitlement to total rating based on individual unemployability due to PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



